       2:17-cr-20037-JES-JEH # 363      Page 1 of 2                                      E-FILED
                                                     Tuesday, 28 May, 2019 09:25:00 PM
                                                          Clerk, U.S. District Court, ILCD
                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
       Plaintiff,                       )
                                        )
              vs.                       )         Case No. 17-CR-20037
                                        )
BRENDT A. CHRISTENSEN,                  )
                                        )
       Defendant.                       )

                        PROPOSED STATEMENT OF THE CASE

       The defendant is charged with kidnapping resulting in death on or about June 9,

2017, and making false statements to FBI agents on June 15 and 17, 2017. The defendant

has denied his guilt.

Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

s/Eugene L. Miller                              s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov

s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov
                                            1
       2:17-cr-20037-JES-JEH # 363         Page 2 of 2


                              CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                          s/ Eugene L. Miller
                                          Eugene L. Miller, Bar No. IL 6209521
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217-373-5891
                                          eugene.miller@usdoj.gov




                                             2
